INFORMATION Furniture Brands International, Inc. 101 South Hanley Road St. Louis, Missouri 63105 FOR IMMEDIATE RELEASE For Further Information Call Lynn Chipperfield 314-863-1100 FURNITURE BRANDS INTERNATIONAL COMMENTS ON FILING BY SAMSON HOLDING St. Louis, Missouri, October 1, 2007 – Furniture Brands International (NYSE: FBN) commented on the Schedule 13D filed today by Samson Holding.The filing states that as of October 1, Samson Holding Ltd. (HKSE: 531) and companies controlled by Samson’s chairman and deputy chairman hold approximately 7.2 million FBN common shares, or 14.9 percent of the company’s outstanding shares.The filing also disclosed that Samson had previously presented a proposal to Furniture Brands with respect to a possible business combination transaction. Furniture Brands’
